UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
MELVIN MILTON DESHIELDS, a/k/a                   No. 01-4361
Michael Donovan Hayes, a/k/a
Chuck, a/k/a Donovan Michael
Hayes,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
EVERTON RICHARDS, a/k/a Patrick                  No. 01-4451
Donnell Richards, a/k/a Richard
Richardson, a/k/a Blue,
               Defendant-Appellant.
                                       
          Appeals from the United States District Court
      for the Middle District of North Carolina, at Durham.
  Frank W. Bullock, Jr., and William L. Osteen, District Judges.
                           (CR-00-191)

                  Submitted: December 20, 2001

                      Decided: February 4, 2002

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.
2                     UNITED STATES v. DESHIELDS
No. 01-4361 affirmed and No. 01-4451 dismissed by unpublished per
curiam opinion.


                              COUNSEL

Paul M. James, III, STOWERS & JAMES, Winston-Salem, North
Carolina; J. Matthew Martin, MARTIN & MARTIN, P.A., Hillsbor-
ough, North Carolina, for Appellants. Benjamin H. White, Jr., United
States Attorney, Sandra J. Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Pursuant to plea agreements, Melvin Milton Deshields and Everton
Richards pled guilty to money laundering of drug proceeds, in viola-
tion of 18 U.S.C.A. § 1956 (West Supp. 2001). Counsel for Deshields
and Richards have filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967). Deshields alleges ineffective assistance of counsel,
and Richards challenges the voluntariness of his guilty plea, but both
of their attorneys state that there are no meritorious issues for appeal.
Deshields has filed a pro se supplemental brief repeating the claim
asserted by counsel. Richards was informed of his right to file a sup-
plemental pro se brief and failed to do so.

   Claims of ineffective assistance are not cognizable on direct appeal
unless counsel’s ineffectiveness plainly appears on the face of the
record. United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.
1991). We have reviewed the record for error and have found no clear
ineffective assistance by Deshields’ counsel. We therefore affirm
Deshields’ conviction and sentence.
                      UNITED STATES v. DESHIELDS                       3
    Richards signed a written plea agreement in which he agreed to
waive the right to appeal his conviction or sentence, except for claims
of ineffective assistance of counsel or prosecutorial misconduct. A
waiver of appellate rights in a valid plea agreement is enforceable if
it results from a knowing and intelligent decision to forego an appeal.
United States v. Attar, 38 F.3d 727, 731 (4th Cir. 1994); United States
v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990). We review de novo the
validity of a waiver. United States v. Brown, 232 F.3d 399, 402-03
(4th Cir. 2000). We have reviewed the record and find that Richards
knowingly and voluntarily pled guilty pursuant to the written plea
agreement, including the waiver of his right to appeal except in cir-
cumstances not applicable here. We therefore dismiss Richards’
appeal.

   We have examined the records in these cases in accordance with
the requirements of Anders and find no meritorious issues for appeal.
We therefore dismiss Richards’ appeal and affirm DeShields’ convic-
tion and sentence. This court requires that counsel inform their cli-
ents, in writing, of their right to petition the Supreme Court of the
United States for further review. If a client requests that a petition be
filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                            No. 01-4361 - AFFIRMED

                                           No. 01-4451 - DISMISSED